Citation Nr: 0717631	
Decision Date: 06/13/07    Archive Date: 06/26/07	

DOCKET NO.  04-25 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder, 
characterized as biapical calcified granulomatous disease, 
histoplasmosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
February 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  An unappealed May 1995 rating decision denied service 
connection for a lung disorder.  

2.  The evidence associated with the claims file subsequent o 
the May 1995 rating decision was not previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1995 rating decision, which denied service 
connection for a lung disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received after the RO's May 1995 decision is 
new and material, and the claim for service connection for a 
lung disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  While the RO did provide notice to 
the veteran that would be sufficient were his claim being 
decided on the merits, since the claim before the Board 
involves a determination of whether new and material evidence 
has been submitted to reopen the previously denied claim for 
service connection for a lung disorder, the United States 
Court of Appeals for Veterans Claims (Court) has specified 
that a more detailed notice is required in such situations.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  That notice 
was not provided to the veteran.  However, in view of the 
favorable decision with respect to whether new and material 
evidence has been submitted, the veteran is not prejudice by 
the failure to provide him that more detailed notice.  
Furthermore, no further assistance need be provided the 
veteran since, as indicated above, the Board has found that 
the veteran has submitted new and material evidence to reopen 
the previously denied claim.

The veteran's claim for service connection for a lung 
disorder was previously considered and denied by a rating 
decision in May 1995.  In denying service connection the RO 
indicated that the condition was neither incurred in nor 
caused by service.  The veteran was notified of that 
determination and of his appellate rights, but did not 
initiate an appeal.  As such, the RO's May 1995 rating 
decision represents a final decision.

The veteran subsequently requested that his claim for service 
connection for a lung disorder be reopened.  As a general 
rule, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  


Under 38 C.F.R. § 3.156 (a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to establish the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, provided that 
the VA's duty to assist has been satisfied.

The evidence associated with the claims file subsequent to 
the May 1995 rating decision consists of additional private 
and VA medical records.  Most of this evidence is new, in 
that it was not previously physically of record.  An April 
2003 VA examination report is material and is sufficient to 
reopen the claim.  The examiner offered an opinion that the 
veteran's pulmonary deficit is most likely as a result of 
conditions which are related to military service.  

The Board finds that this statement constitutes new and 
material evidence that is sufficient to reopen the previously 
denied claim.  The opinion contained in the April 2003 VA 
examination is new, in that it was not previously physically 
of record at the time of the May 1995 decision that denied 
the veteran's claim for service connection for a lung 
disorder.  The statement is also material because, presumed 
credible, it suggests that the veteran may have a lung 
disorder that is associated with service.  Spalding v. Brown, 
10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 
510, 512 (1992).

Since the report of the April 2003 VA examination relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
claim, the Board finds that new and material evidence has 
been submitted to reopen the previously denied claim for 
service connection for a lung disorder, and to this extent, 
the appeal is granted.  

Further development of the case is necessary prior to final 
appellate review as will be set forth in the REMAND portion 
of this decision.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a lung disorder, characterized as 
biapical calcified granulomatous disease, old histoplasmosis, 
is reopened, and to this extent only, the appeal is granted.


REMAND

While the April 2003 VA examination was sufficient to reopen 
the previously denied claim, the Board finds that the opinion 
expressed as to the relationship of the veteran's pulmonary 
deficit and service is not supported by any rationale.  In 
addition, it is not clear whether the examiner intended to 
relate both diagnosed disorders to service.  Therefore, the 
Board is of the opinion that the veteran's claims file should 
be referred to the physician who performed the April 2003 VA 
examination for further review and comment.  If that 
physician is no longer available, the veteran's claims file 
should be referred to another appropriate physician for 
review and comment.  




This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

The veteran's claims file should be 
referred to the examiner who performed 
the April 2003 VA respiratory 
examination.  (If that physician is no 
longer available, the veteran's claims 
file should be referred to another 
appropriate physician.)  The physician is 
requested to review all pertinent records 
in the claims file, including the 
veteran's service medical records.  
Following this review the examiner is 
requested to provide a rationale for his 
conclusion that the veteran's pulmonary 
deficit was most likely a result of 
conditions which were related to military 
service, and specify the pulmonary 
disorder that is related to service.  A 
clear rationale for all opinions is 
required.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 






and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


